DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed October 25, 2021.  Currently, claims 1-12 are pending.  
	

Election/Restrictions
Applicant's election without traverse of SEQ ID NO: 6 and 1, Claims 1-12 in the paper filed October 25, 2021 is acknowledged.
The response argues there is no statement of patentable distinctness of the species.  This argument has been reviewed but is not persuasive.  The requirement listed that that probes are directed to different species of oral bacteria (see page 3).  It is noted that each of the sequence detect different bacteria.  SEQ ID NO: 2, for example detects Lactobacilli while SEQ ID NO: 7 detects Streptococci.  These are distinct bacteria.  
The response next states that the Examiner must examine it on the merits if there is no burden.  The response argues that the ISA searched all the species together.  It is noted that this application is a 371 and is examined under Lack of Unity Practice which does not consider burden.  Even if burden was considered, each of the probes requires a different sequence search, a different text search and has different considerations.  Thus, a burden to examine the full scope would exist.  



Priority
This application is a 371 of PCT/JP2018/009620, filed March 13, 2018 claims priority to Japan 2017-048654, and filed March 14, 2017.  It is noted that a translation of the foreign document has not been received.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3, 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, the rejected claim(s) do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
Briefly, 3, 9-12 are rejected because these claims are drawn to a nucleic acid molecule.  In some claims the claim requires the nucleic acid comprises or hybridizes to SEQ ID NO: 1 and 6.  Claims 3, 9-12 are directed to nucleic acid fragments from the Streptococcus sobrinus genome, i.e. known naturally occurring nucleic acids.  Such isolated nucleic acid molecules, that are identical to fragments of naturally occurring nucleic acid molecules are not patent eligible subject matter, i.e. they are judicial exceptions to patentable subject matter.
Ambry Genetics reviewed “[t]he Supreme Court held ineligible claims directed to segments as short as 15 nucleotides, the same length as the primer claims at issue here, suggesting that even short strands identical to those found in nature are not patent eligible. Compare ’492 patent col. 170 ll. 32–38, with ’282 patent col. 153 ll. 66–67.”  
In the instant case, the claims, embrace probes that are identical to naturally occurring gene fragments and clearly read on nature-based products that themselves do not exhibit markedly different characteristics from the naturally occurring gene. See e.g. Myriad in which one claim at issue was drawn to “[a]n isolated DNA having at least 15 nucleotides [an isolated DNA coding for a BRCA1 polypeptide having the amino acid (Myriad at 2113). The Court recognized that this claim, if valid, would have given Myriad exclusive right to isolate any strand of 15 or more nucleotides of an individual’s BRCA1 gene (paragraph bridging 2113 and 2114). This is directly analogous to the instant situation wherein Applicant’s claims cover probes that are fragments of a naturally occurring Streptococcus sobrinus genome sequence.  The Court held that “[a] naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated”, and that “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2118). The Court found that while Myriad had located and sequenced an important gene, Myriad had not created anything, and that “separating that gene from its surrounding genetic material is not an act of invention” (page 2118). Consistent with the findings of the Court in Myriad, the Office finds that the primers and probe molecules embraced by the instant clams are not patent eligible compositions of matter regardless of whether or not they are isolated from the genome. The Guidelines indicate that a change in biological function or activity maybe a characteristic of an isolated product that can provide a marked difference sufficient to distinguish over a naturally occurring product. However, in this case, as in the Ambry case, the function of the nucleic acids is the same function as the relevant portion of the naturally occurring sequence.  Just as in nature, primers and probes utilize the innate ability of DNA to bind to itself.  
Having established that the claims include a naturally occurring product that is a judicial exception, it must now be determined whether or not the claims recite an element or combination of elements that amount to significantly more than 
The fact that these natural products are organized into a kit with an intended use adds nothing to the judicial exceptions that would distinguish them from the naturally occurring material.  Therefore the claims are properly rejected under 35 USC 101 as being drawn to patent-ineligible subject matter.


Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claims 1-2, 4-8 are directed to a DNA chip comprising probes a and b, c, or a mixture of two or more of these:.  It is unclear whether the claim requires a AND b or whether only one or a OR b is required in combination.  Additionally, it is unclear whether a single C probe is claimed or whether the c probe is in combination with other probes.  
For probe (a) it is unclear whether more than one probe is required.  The claim provides (a) probes and the probes are any of sequences (i) to (iii).  Thus, it is unclear whether the plural requires more than one probe. 
The (i) probes each sequence selected from nucleotide sequences represented by SEQ ID NO: 6 and 7 and at least one nucleotide sequence of SEQ ID NO: 2-5.  It is unclear whether this requires two probes or whether the claim encompasses only one of SEQ ID NO: 6/7 or SEQ ID NO: 2-5.  The election provided only SEQ ID NO: 6 so the claim has been examined as though only SEQ ID NO: 6 is require. 
The claims are directed to sequences represented by SEQ ID NO: ….  It is unclear what represented by means.  It is unclear whether the probes comprise or consist of these sequences or whether the probes are merely upstream or downstream of a sequence comprising the claimed sequences.  Represented by is not clear.   
The metes and bounds of the claims are unclear. 
Claims 3, 9-12 are directed to a probe set comprising probes a and b, c or a mixture thereof.  Again, it is unclear whether a AND b are required or whether a OR b is encompassed.  
The (i) probes each sequence selected from nucleotide sequences represented by SEQ ID NO: 6 and 7 and at least one nucleotide sequence of SEQ ID NO: 2-5.  It is unclear whether this requires two probes or whether the claim encompasses only one of SEQ ID NO: 6/7 or SEQ ID NO: 2-5.  The election provided only SEQ ID NO: 6 so the claim has been examined as though only SEQ ID NO: 6 is require.  
The claims are directed to sequences represented by SEQ ID NO: ….  It is unclear what represented by means.  It is unclear whether the probes comprise or consist of these sequences or whether the probes are merely upstream or downstream of a sequence comprising the claimed sequences.  Represented by is not clear.   
The metes and bounds of the claims are unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 3, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NEB catalog (1998/1999), pp. 121, 284.
The claims are directed to a probe set comprising a mixture of probes a, b, c.  The claims provide a total amount indicator probe, an absolute amount indicator probe and probes that hybridize to 16S rRNA specific to one or more oral bacteria.  The claim contains additional language that set forth the intended use of the kit for detecting dental caries bacteria.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
The NEB catalog offered for sale a random primer mix of 12mer and 24mer nucleotide primers.  As the calculation below shows, about 3.2 x 108 molecules of every 12-mer and about 9 molecules of every single 24 mer are present in each tube of the 24 nucleotide mixtures.
a.	Molecular weight of 12-mer:
12 x 325 daltons/nucleotide = 3,900 daltons = 3,900 g/mol
b.	Total number of possible 12-mers:
412 = 1.6 x 107 molecules
c.	How many molecules of 12-mer in a vial sold by NEB:
1 A260 unit = 33 µg = 3.3 x 10-5 g
-5 g  / 3,900 g/mol = 8.4 x 10-9 mol
(8.4 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 5 x 1015 molecules
d.	How many molecules of each 12-mer in a single vial:
5 x1015 molecules / 1.6  x 107 molecules  = 3.2 x 108 molecules of each 12-mer per vial
e.	Molecular weight of 24-mer:
24 x 325 daltons/nucleotide = 7,800 daltons = 7,800 g/mol
f.	Total number of possible 24-mers:
424 = 2.8 x 1014 molecules
g.	How many molecules of 24-mer in a vial sold by NEB:
1 A260 unit = 33 µg = 3.3 x 10-5 g
3.3 x 10-5 g  / 7,800 g/mol = 4.2 x 10-9 mol
(4.2 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 2.5 x 1015 molecules
h.	How many molecules of each 24-mer in a single vial:
2.5 x1015 molecules /  2.8 x 1014 molecules  = 9 molecules/vial
The claims encompass a large genus of possible nucleic acid probes with no particular base composition or length or any particular base sequence.  The NEB catalog kits will inherently and necessarily contain 12 and 24 nucleotides primers encompassed by the claimed recitation.  
The claims are indefinite of what is required, as noted in the 112 B rejection above.  
The kit of NEB inherently comprises an oligonucleotide of CGTATTACCGCG which is 100% identical to the first 12 nucleotides of SEQ ID NO: 1 and would hybridize to SEQ ID NO: 1. Similarly SEQ ID NO: 6 is 18 nucleotides in length and the NEB kit comprises CCGTCACTGTGT. 
Thus, the prior art inherently teaches each and every structural limitation of the instant claim.  



Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dewhirst et al. (US 2007/0269813, November 22, 2007). 
Dewhirst teaches an array for identifying human microflora.  Dewhirst teaches probes for Streptococcus sobrinus (Genbank AJ243966).   The probes of Dewhirst, namely SEQ ID NO: 263 and 264, represent and are designed to probe Streptococcus sobrinus (Genbank AJ243966).  Dewhirst further teaches positive controls including a universal probe that identifies a section of 16S rRNA that is common in all microorganisms (see para 61).  Thus, the arrays of Dewhirst comprise a combination of probes a) and c) as required by Claim 1.  

Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hara et al. (US 2018/0148769, May 31, 2018).
Hara et al teaches a bacterial flora analysis device.  The device is a device mounted with a probe consisting of a nucleic acid hybridizing to 16SrRNA specific to bacteria to be detected and at least one of (b) a total amount indicator probe and (c) one or more kinds of an absolute amount indicator probe.  Hara teaches a total amount indicator probe consisting of SEQ ID NO: 60 (instant SEQ ID NO: 1).  Thus, the device of Hara minimally comprises a mixture of (b) and (c) probes as required.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dewhirst et al. (US 2007/0269813, November 22, 2007) in view of Akita et al. (WO 2001/98781, 2001).   
Dewhirst teaches an array for identifying human microflora.  Dewhirst teaches probes for Streptococcus sobrinus (Genbank AJ243966).   The probes of Dewhirst, namely SEQ ID NO: 263 and 264, represent and are designed to probe Streptococcus sobrinus (Genbank AJ243966).  Dewhirst further teaches positive controls including a universal probe that identifies a section of 16S rRNA that is common in all microorganisms (see para 61).  Thus, the arrays of Dewhirst comprise a combination of probes a) and c) as required by Claim 1.  

However, Akita teaches a microarray containing microorganisms associated probes which has reduced self-fluorescence for sensitive and accurate detection. 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the solid support of Dewhirst to use the fiber type array of Akita for the expected benefits of reducing self-fluorescence.  Akita teaches reducing the self-fluorescence of the block reduces background and cross-talk and increases the accuracy and sensitivity of the detection of the desired microorganism.

Claims 1, 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fodor (6,582,908).
Fodor teaches a powerful form of the generic array is the n-mer array which is a solid support to which all possible nucleic acid sequences of a given length are attached (Col. 17, line 23 and following ).  Fodor teaches that a 25-mer array comprises over 1x1015 different oligonucleotide sequences.  Fodor exemplifies the production and use of a 10-mer array.  In the example, Fodor teaches that all possible 20-mers would fit on 100 10 cm2 substrates, and that their technology provides for a single substrate having all one million, seven million or more oligonucleotides, depending on the size of the feature and of the substrate.  Fodor teaches that the molecules are at "discrete, known" locations on a solid support (Col. 2, beginning at line 35).  This means that each molecule is at a different spot on the solid support; they are isolated and purified relative 
However, following the teachings of Fodor, it would have been prima facie obvious to have produced an array having all possible 20-mer oligonucleotides or all possible 25-mer oligonucleotides.  One would have been motivated by Fodor's express suggestion to make such an array in order to provide a substrate for gene expression analysis, for example.   Upon making such an array, the set of very possible 20-mer or 25-mer would have inherently included the isolated nucleic acid molecules of SEQ ID NO: 1 and 6.  The complete set microarrays taught by Fodor is a collection of oligonucleotides comprising at least one that specifically hybridizes to SEQ ID NO: 1 and 6, for example.  The DNA array taught by Fodor includes a solid support.  

Conclusion
No claims allowable over the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        January 24, 2022